408 So. 2d 619 (1981)
Wallace MLENAK, Appellant,
v.
ROLAND OFFSETMASCHINFABRIK FABER AND SCHLEICHER, A. G., Appellee.
No. 81-100.
District Court of Appeal of Florida, Fourth District.
December 15, 1981.
Rehearing Denied January 28, 1982.
Henry T. Courtney of the Law Offices of Henry T. Courtney, Miami, for appellant.
Ray Dwyer and Michael C. Spring of Carey, Dwyer, Cole, Selwood & Bernard, P.A., Miami, for appellee.
PER CURIAM.
Plaintiff appellant suffered an adverse summary judgment in this personal injury action against the manufacturer of the machine which allegedly was the cause of his injury. The motion for summary judgment was based upon principles of res judicata, defendant showing that in prior litigation appellant had asserted the identical claim against the retail seller of the machine, which litigation had been terminated by offer of judgment, acceptance and satisfaction.
We affirm on the authority of Phillips v. Hall, 297 So. 2d 136 (Fla. 1st DCA 1974); Arenson v. Ford Motor Co., 254 So. 2d 812 (Fla. 1st DCA 1971); Escambia Chemical Corporation v. Industrial-Marine Supply Company, 238 So. 2d 684 (Fla. 1st DCA 1970); 34 A.L.R. 520; and 91 A.L.R. 3d 1170.
AFFIRMED.
MOORE and GLICKSTEIN, JJ., and OWEN, WILLIAM C., Jr., (Retired) Associate Judge, concur.